Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

 

October 18, 2012

 

Wave Systems Corp.
480 Pleasant Street
Lee, MA 01238

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1.             This Subscription Agreement (this “Agreement”) is made as of the
date set forth below between Wave Systems Corp., a Delaware corporation (the
“Company”), and the Investor.

 

2.             The Company has authorized the sale and issuance to certain
investors of (a) up to 3,324,750 shares of Class A Common Stock (the “Total
Shares”), par value $0.01 per share (the “Common Stock”) for a purchase price of
$1.0025 per share (the “Purchase Price”) and (b) warrants, in substantially the
form attached hereto as Annex II (the “Warrants” and, collectively with the
Total Shares, the “Securities”), to purchase up to 1,662,375 shares of Common
Stock at an exercise price of $0.94 per share (the “Exercise Price”).

 

3.             The offering and sale of the Securities (the “Offering”) are
being made pursuant to the Company’s registration statement including a base
prospectus (the “U.S. Base Prospectus”) on Form S-3 (Registration
No. 333-175046) filed with the United States Securities and Exchange Commission
(the “Commission”) (which, together with all amendments or supplements thereto
is referred to herein as the “Registration Statement”) and a Prospectus
Supplement containing certain supplemental information regarding the Securities
and terms of the Offering that will be filed with the Commission (the
“Prospectus Supplement”).

 

4.             The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor,
for the aggregate purchase price set forth below, (a) the number of shares of
Common Stock set forth below (the “Investor Shares”) and (b) a Warrant to
purchase the number of shares of Common Stock set forth below (the “Investor
Warrant” and, collectively with the Investor Shares, the “Investor
Securities”).  The Investor Securities shall be purchased pursuant to the Terms
and Conditions for Purchase of Securities attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein.

 

5.             The transaction for the purchase of the Investor Shares with
Dawson James Securities, Inc. (“Dawson”) will settle by using the Deposit
Withdrawal Agent Commission (“DWAC”) system of The Depository Trust Company
(“DTC”) Settlement via “DWAC”: the Company shall instruct the Company’s transfer
agent, American Stock Transfer & Trust Company, LLC (the “Transfer Agent”) to
deliver Investor Shares registered in the Investor’s name and address as set
forth in Exhibit A

 

--------------------------------------------------------------------------------


 

(below) at the Closing. The investor will need to instruct their representative
at their broker to receive the shares via DWAC.

 

6.             The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or any of its affiliates and (b) it has no direct or
indirect affiliation or association with any member of the Financial Industry
Regulatory Authority, Inc.  Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

7.             The Investor acknowledges that, prior to or in connection with
the execution and delivery of this Agreement, it has reviewed the final U.S.
Base Prospectus, dated July 22, 2011, which is a part of the Company’s
Registration Statement, and the Prospectus Supplement.  THIS AGREEMENT SHALL NOT
CONSTITUTE A BINDING COMMITMENT ON THE PART OF THE COMPANY UNTIL (A) THE COMPANY
HAS TIMELY RECEIVED AN EXECUTED COPY OF THE COMPLETED SUBSCRIPTION AGREEMENT
FROM THE INVESTOR AND (B) THE COMPANY HAS DELIVERED TO THE INVESTOR AN EXECUTED
COUNTERPART SIGNATURE PAGE HERETO.  THE INVESTOR ACKNOWLEDGES THAT, AT ANY TIME
PRIOR TO THE DELIVERY OF ITS EXECUTED COUNTERPART SIGNATURE PAGE, THE COMPANY
MAY ELECT TO NOT ENTER INTO THIS SUBSCRIPTION AGREEMENT FOR ANY REASON.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

Number of Investor Shares:

 

Shares issuable upon exercise of Investor Warrant:

(50% No. of Investor Shares, Exercise Price of $0.94 per share)

 

Purchase Price Per Investor Share:   $1.0025

 

Total Purchase Price:  $

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

 

Dated as of: October     , 2012

 

 

 

 

 

 

 

 

 

 

 

INVESTOR

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Phone #:

 

 

 

Email:

 

 

 

 

 

 

 

 

 

Agreed and Accepted

 

 

 

October     , 2012:

 

 

 

 

 

 

 

WAVE SYSTEMS CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Wave Systems Corp.

 

INVESTOR QUESTIONNAIRE

 

 

 

2

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

All capitalized terms not otherwise defined in this Annex I shall have the
meanings ascribed thereto in the Subscription Agreement to which this Annex I is
attached.

 

1.             Authorization and Sale of the Investor Securities.  Subject to
the terms and conditions of this Agreement, the Company has authorized the sale
of the Investor Securities.

 

2.             Agreement to Sell and Purchase the Investor Securities; Placement
Agents.

 

2.1.         At the Closing (as defined in Section 3.1 below), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and conditions set forth herein, the number of Investor Shares and
corresponding Warrant set forth on the last page of the Subscription Agreement
to which these Terms and Conditions for Purchase of Securities are attached as
Annex I (the “Signature Page”) for the aggregate purchase price set forth on the
Signature Page.

 

2.2.         The Company proposes to enter into substantially the same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of some or all of the remaining Securities to them as
part of the Offering (subject to Section 3.2(b) below).  The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors”.  The Company may complete sales of the remaining Securities in the
Offering to certain of the Other Investors without requiring such Other
Investors to enter into a Subscription Agreement; such sales shall nevertheless
be on the same price terms as the price terms for all of the other sales in the
Offering.

 

2.3.         The Investor acknowledges that the Company intends to pay Dawson
(the “Placement Agent”) a fee (the “Placement Fee”) in respect of the sale of
the Securities to the Investor pursuant to a Placement Agency Agreement (the
“Placement Agreement”) with the Placement Agent.  A copy of the Placement
Agreement is available to the Investor upon request.

 

3.             Closings and Delivery of the Securities and Funds.

 

3.1.         Closing.  The completion of the purchase and sale of the Securities
(the “Closing”) will occur on or before October 24, 2012 (the “Closing Date”). 
At the Closing and in accordance with Section 5 of the Subscription Agreement:
(a) the Company will cause the Transfer Agent to deliver to the Investor the
number of Investor Shares set forth on the Signature Page registered in the name
of the Investor or, if so indicated on the Investor Questionnaire attached to
the Subscription Agreement as

 

3

--------------------------------------------------------------------------------


 

Exhibit A, in the name of a nominee designated by the Investor; (b) the Company
will deliver (by overnight courier) a Warrant to purchase the number of shares
of Common Stock set forth on the Signature Page registered in the name of the
Investor or, if so indicated on the Investor Questionnaire attached to the
Subscription Agreement as Exhibit A, in the name of a nominee designated by the
Investor; and (c) the aggregate purchase price for the Investor Securities being
purchased by the Investor will be paid by or on behalf of the Investor to the
Company in the manner set forth in Section 3.3 below.

 

3.2.         (a)           Conditions to the Company’s Obligations.  The
Company’s obligation to issue the Investor Securities to the Investor will be
subject to (a) the receipt by the Company of the aggregate purchase price for
the Investor Securities being purchased hereunder as set forth on the Signature
Page, (b) the accuracy of the representations and warranties made by the
Investor in this Agreement, (c) the fulfillment of those undertakings of the
Investor to be fulfilled on or prior to the Closing Date, (d) the Registration
Statement remaining in effect and no stop order proceedings with respect thereto
being pending or threatened, and (e) there being no objections raised by the
staff of the NASDAQ Stock Market to the consummation of the sale without the
approval of the Company’s stockholders.

 

(b)           Conditions to the Investor’s Obligations.  The Investor’s
obligation to purchase the Investor Securities will be subject to the
fulfillment of those undertakings of the Company with respect to the Investor
Securities and/or the Investor to be fulfilled on or prior to the Closing Date. 
The Investor’s obligations are expressly not conditioned on the purchase by any
or all of the Other Investors of the remaining Securities that they have agreed
to purchase from the Company.

 

3.3.         Delivery of Funds; Delivery of Investor Shares.

 

(a)           Subject to all of the provisions set forth in Section 5 of the
Subscription Agreement settlement of the Investor Securities purchased by such
Investor will be by means of the DWAC system of DTC.  The Investor shall (i) pay
to the Company by wire transfer of immediately available funds to the account
set forth on Annex III hereto the aggregate purchase price for the Investor
Shares being purchased by the Investor hereunder and (ii) direct the
broker-dealer at which the account or accounts to be credited with the Investor
Shares being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a DWAC instructing the Transfer Agent to
credit such account or accounts with the Investor Shares by means of an
electronic book-entry delivery.  Promptly following the delivery to the Company
of the purchase price for the Investor Securities as described herein, the
Company shall direct its transfer agent to credit the Investor’s account or
accounts with the Investor Shares pursuant to the information contained in the
DWAC.

 

4

--------------------------------------------------------------------------------


 

4.             Representations, Warranties and Covenants.

 

4.1.         Representations, Warranties and Covenants of the Investor.

 

(a)           The Investor represents and warrants to, and covenants with, the
Company that: (a) the Investor is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Investor Securities, including investments in securities issued by the
Company and investments in comparable companies, and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Investor Securities; (b) the Investor has answered all
questions on the Signature Page and the answers thereto are true and correct as
of the date hereof and will be true and correct as of the Closing Date; and
(c) the Investor, in connection with its decision to purchase the number of
Investor Securities set forth on the Signature Page, is relying only upon the
U.S. Base Prospectus, the Prospectus Supplement and the documents incorporated
by reference therein.

 

(b)           The Investor acknowledges, represents and agrees that no action
has been or will be taken in any jurisdiction outside the United States by the
Company or the Placement Agent that would permit an offering of the Investor
Securities, or possession or distribution of offering materials in connection
with the issue of the Investor Securities, in any jurisdiction outside the
United States where action for that purpose is required.  The Investor, if
outside the United States, will comply with all applicable laws and regulations
in each foreign jurisdiction in which it purchases, offers, sells or delivers
Investor Securities or has in its possession or distributes any offering
material, in all cases at its own expense.  The Placement Agent is not
authorized to make and has not made any representation or use of any information
in connection with the issue, placement, purchase and sale of the Investor
Securities, except as set forth or incorporated by reference in the U.S. Base
Prospectus or the Prospectus Supplement.

 

(c)           The Investor further represents and warrants to, and covenants
with, the Company that: (a) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement; and (b) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(d)           The Investor understands that nothing in this Agreement or any
other materials presented to the Investor in connection with the purchase and
sale of the Investor Securities constitutes legal, tax or investment advice. 
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Investor Securities.

 

(e)           The Investor acknowledges that the shares of Common Stock acquired
upon the exercise of the Investor Warrant, if not registered or exercised via

 

5

--------------------------------------------------------------------------------


 

cashless exercise, will have restrictions on resale imposed by state and federal
securities laws.

 

(f)            The Investor represents, warrants and agrees that, since the date
on which the Placement Agent first contacted the Investor about the Offering, it
has not directly or indirectly (a) engaged in any short selling, (b) established
or increased any “put equivalent position” as defined in Rule 16(a)-1(h) under
the Securities Exchange Act of 1934, as amended, or (c) granted any option for
the purchase of or entered into any hedging or similar transaction with the same
economic effect as a short sale, in each case with respect to the Company’s
securities. Notwithstanding the foregoing and notwithstanding anything contained
in this Agreement to the contrary, the Company expressly acknowledges and agrees
that (i) the Investor makes no representation, warranty or covenant hereby that
it will not engage in effecting transactions in any securities of the Company
after the time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in
Section 4.2(g), (ii) the Investor shall not be restricted or prohibited from
effecting any transactions in any securities of the Company in accordance with
applicable securities laws from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.2(g) and (iii) the Investor
shall have no duty of confidentiality to the Company after the issuance of the
initial press release as described in Section 4.2(g).

 

4.2          Representations, Warranties and Covenants of the Company.  The
Company represents and warrants to, and covenants with, the Investor that:

 

(a)           The Company has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Company’s Board of Directors or the Company’s stockholders in
connection herewith or therewith.  This Agreement has been duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(b)           The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Investor Shares and Warrant and the
consummation by it of the transactions contemplated hereby do not and will not
(i) conflict with or violate any provision of the Company’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien upon any of the properties or assets of

 

6

--------------------------------------------------------------------------------


 

the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument or other understanding
to which the Company is a party or by which any property or asset of the Company
is bound or affected, or (iii) conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company is bound or affected, except for, in the case
of clauses (ii) and (iii) above, such conflicts, defaults, liens, rights,
conflicts or violations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (as defined below).

 

(c)           The Investor Shares and Warrant are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all liens imposed by the
Company (other than liens arising under applicable securities laws).  The
Warrant Shares, when issued in accordance with the terms of the Warrants, will
be validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company.  The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
this Agreement and the Warrants. The Company has prepared and filed the
registration statement (the “Registration Statement”) in conformity (as to form)
with the requirements of the Securities Act in all material respects, which
became effective on July 22, 2011, including the U.S. Base Prospectus.  The
Registration Statement is effective under the Securities Act of 1933, as amended
(the “Securities Act”), and no stop order preventing or suspending the
effectiveness of the Registration Statement or suspending or preventing the use
of the U.S. Base Prospectus thereunder has been issued by the Securities and
Exchange Commission (the “Commission”) and no proceedings for that purpose have
been instituted or, to the knowledge of the Company, are threatened by the
Commission.  The Company, if required by the rules and regulations of the
Commission, proposes to file the Prospectus Supplement, with the Commission
pursuant to Rule 424(b) under the Securities Act.  At the time the Registration
Statement and any amendments thereto became effective, at the date of this
Agreement and at the Closing Date, the Registration Statement and any amendments
thereto conformed and will conform (as to form) in all material respects to the
requirements of the Securities Act; and the U.S. Base Prospectus and any
amendments thereto and the Prospectus Supplement, at time the U.S. Base
Prospectus or any amendment thereto or the Prospectus Supplement, as applicable,
was issued and at the Closing Date, conformed and will conform (as to form) in
all material respects to the requirements of the Securities Act.

 

(d)           No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by this Agreement.  The issuance and sale of the Investor
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any person or entity (other than the Investor) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities.

 

7

--------------------------------------------------------------------------------


 

There are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party.

 

(e)           Since June 30, 2012, except as specifically disclosed in one of
the Company’s public filings with the Commission filed prior to the date hereof,
(i) there has been no event or occurrence that has had or that would reasonably
be expected to result in (A) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole, or (B) a material adverse effect
on the Company’s ability to perform in any material respect on a timely basis
its obligations under this Agreement (any of (A) or (B), a “Material Adverse
Effect”) and (ii) the Company has not incurred any liabilities (contingent or
otherwise) that would be required under U.S. Generally Accepted Accounting
Principles to be reflected on the consolidated balance sheet of the Company
other than (A) those liabilities or obligations as may be or may have been
incurred in connection with the transactions contemplated by this Agreement,
(B) liabilities that have been incurred in the ordinary course of business
consistent with past practice since June 30, 2012 and (C) liabilities that would
not, individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.

 

(f)            Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Company confirms that neither
it nor any other person or entity acting on its behalf has provided any of the
Investors or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information (as determined
under federal securities laws) which is not otherwise disclosed in the
Prospectus Supplement.

 

(g)           The Company shall by 9:00 a.m. (New York City time) on the trading
day immediately following the date hereof, issue a press release disclosing the
material terms of the transactions contemplated hereby.  The Company represents
to the Investor that, immediately after the public release of such press
release, it shall have publicly disclosed all material, non-public information
(as determined under federal securities laws) delivered to the Investor by the
Company, or any of its officers, directors, employees or agents in connection
with the transactions contemplated by this Agreement.  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of the Investor
without the prior written consent of the Investor, except as required by federal
securities law, in which case the Company shall provide the Investor with prior
notice of such disclosure.

 

(h)           From the date hereof until twenty (20) days after the Closing, the
Company shall not issue, enter into any agreement to issue or announce the
issuance or proposed issuance of any shares of Common Stock or Common Stock
Equivalents (as defined below) (including but not limited to draw downs pursuant
to its At Market Issuance Sales Agreement, dated January 30, 2012, with MLV &
Co. LLC, as the same may be amended from time to time) other than issuances
pursuant to (i) the offering described in the Prospectus Supplement, (ii) the
Company’s stock option plans or (iii) upon conversion or exercise of any
outstanding convertible instruments, options or warrants or similar securities
(“Common Stock Equivalents”) that are outstanding as of

 

8

--------------------------------------------------------------------------------


 

the date hereof or issued in the offering described in the Prospectus Supplement
(but not any modification to the conversion or exercise price thereof).

 

5.             Survival of Representations, Warranties and Agreements. 
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Investor Securities being purchased and the payment
therefor.

 

6.             Notices.  All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed, and (iv) if delivered by facsimile,
upon electronic confirmation of receipt and will be delivered and addressed as
follows:

 

(a)           if to the Company, to:

 

Wave Systems Corp.
480 Pleasant Street
Lee, MA 01238
Fax:(413)243-0391
Attn:  Gerard Feeney, CFO

 

with copies to:

 

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Fax:(212)728-9272
Attn:  Neil W. Townsend

David B. Cosgrove

 

(b)           if to the Investor, at its address on the Signature Page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing.

 

7.             Changes.  This Agreement shall not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

 

8.             Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

 

9

--------------------------------------------------------------------------------


 

9.             Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

 

10.          Governing Law; Jurisdiction.  This Agreement will be governed by,
and construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.  Any legal action, suit
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby shall only be instituted, heard and adjudicated (excluding
appeals) only in a state or federal court located in New York, and each party
hereto knowingly, voluntarily and intentionally waives any objection which such
party may now or hereafter have to the laying of the venue of any such action,
suit or proceeding, and irrevocably submits to the exclusive personal
jurisdiction of any such court in any such action, suit or proceeding.  Service
of process in connection with any such action, suit or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement.

 

11.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

 

12.          Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s counterpart to this Agreement shall
constitute written confirmation of the Company’s sale of Investor Securities to
such Investor.

 

13.          Entire Agreement.  This Agreement and the Warrant constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings between such
parties with respect to such subject matter.

 

14.          No Assignment.  This Agreement shall not be assigned by any party
hereto without the express prior written consent of the other party.

 

********************

 

10

--------------------------------------------------------------------------------


 

ANNEX II

 

FORM OF

COMMON STOCK PURCHASE WARRANT

To Purchase [              ] Shares of Class A Common Stock of

 

Date: October     , 2012

 

WAVE SYSTEMS CORP.

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [                               ] (the “Holder”), is entitled, upon
the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the date hereof (the “Initial
Exercise Date”) and on or prior to the fifth anniversary of the date hereof (the
“Termination Date”) but not thereafter, to subscribe for and purchase from Wave
Systems Corp., a Delaware corporation (the “Company”), up to [          ] shares
(the “Warrant Shares”) of Class A Common Stock, par value $0.01 per share, of
the Company (the “Common Stock”).  The purchase price of one (1) share of Common
Stock under this Warrant shall be equal to the Exercise Price, as defined in
Section 2(b).  This Warrant is being issued pursuant to the terms of that
certain Subscription Agreement, of even date herewith (the “Subscription
Agreement”), between the Company and the Holder.

 

Section 1.       Definitions.  As used herein, the following terms shall have
the following meanings:

 

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq Global
Market, the American Stock Exchange, the New York Stock Exchange, the Nasdaq
National Market or the OTC Bulletin Board.

 

Section 2.       Exercise.

 

a)             Exercise of Warrant.  Exercise of the purchase rights represented
by this Warrant may be made, in whole or in part, at any time or times on or
after the Initial Exercise Date and on or before the Termination Date by
delivery to the Company of a duly executed facsimile copy of the Notice of
Exercise Form annexed hereto (or such other office or agency of the Company as
it may designate by notice in writing to the registered Holder at the address of
such Holder appearing on the books of the Company).  The Holder shall be
required to physically surrender this Warrant to the Company when the Holder has
purchased all of the Warrant Shares available hereunder and the Warrant has been
exercised in full.  Partial exercises of this Warrant resulting in purchases of
a

 

11

--------------------------------------------------------------------------------


 

portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased.  The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases.  The Company shall
honor any valid Notice of Exercise Form pursuant to the terms hereof.  The
Company shall deliver an objection to any invalid Notice of Exercise Form within
three (3) Trading Days of its receipt thereof.  The Holder and any assignee, by
acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following the purchase of a portion of the Warrant
Shares hereunder, the number of Warrant Shares available for purchase hereunder
at any given time may be less than the amount stated on the face hereof.

 

b)            Exercise Price.  The exercise price of the Common Stock under this
Warrant shall be $0.94, subject to adjustment hereunder (the “Exercise Price”).

 

c)             Cashless Exercise.  If at any time there is no effective
Registration Statement registering, or no current prospectus available for, the
resale of the Warrant Shares by the Holder, then this Warrant shall be exercised
at such time by means of a “cashless exercise” in which the Holder shall be
entitled to receive a certificate for the number of Warrant Shares equal to the
quotient obtained by dividing [(A-B) (X)] by (A), where:

 

(A) = the VWAP on the Trading Day immediately preceding the date of such
election;

 

(B) =  the Exercise Price of this Warrant, as adjusted; and

 

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 

For purposes hereof “VWAP” means, for any date, the price determined by the
first of the following clauses that applies: (a) if the Common Stock is then
listed or quoted on a Trading Market, the daily volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on the Trading
Market on which the Common Stock is then listed or quoted for trading as
reported by Bloomberg Financial L.P. (based on a Trading Day from 9:30 a.m. (New
York City time) to 4:02 p.m. (New York City time); (b) if the OTC Bulletin Board
is not a Trading Market, the volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the OTC Bulletin Board; (c) if
the Common Stock is not then quoted for trading on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink OTC Markets Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common

 

12

--------------------------------------------------------------------------------


 

Stock so reported; or (d) in all other cases, the fair market value of a share
of Common Stock as determined in a reasonable manner and in good faith by the
Company.

 

d)              Mechanics of Exercise.

 

i.              Authorization of Warrant Shares.  The Company covenants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
with such issue).

 

ii.             Delivery of Certificates Upon Exercise. The Company shall use
best efforts to cause the Warrant Shares purchased hereunder to be transmitted
by the Company’s transfer agent to the Holder by crediting the account of the
Holder’s prime broker with The Depository Trust Company through its Deposit or
Withdrawal at Custodian system (“DWAC”) if the Company is then a participant in
such system and either (A) there is an effective registration statement
permitting the issuance of the Warrant Shares to or resale of the Warrant Shares
by Holder or (B) this Warrant is being exercised via cashless exercise, and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise by the date that is three (3) Trading Days after the latest
of (A) the delivery to the Company of the Notice of Exercise, (B) surrender of
this Warrant (if required) and (C) payment of the aggregate Exercise Price as
set forth above (including by cashless exercise, if permitted) (such date, the
“Warrant Share Delivery Date”).   The Warrant Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised, with payment to the
Company of the Exercise Price (or by cashless exercise, if permitted) and all
taxes required to be paid by the Holder, if any, pursuant to
Section 2(d)(vi) prior to the issuance of such shares, having been paid.

 

iii.            Delivery of New Warrants Upon Exercise.  If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.

 

13

--------------------------------------------------------------------------------


 

iv.            Rescission Rights.  If the Company fails to cause its transfer
agent to transmit to the Holder a certificate or certificates representing the
Warrant Shares pursuant to this Section 2(d) by the Warrant Share Delivery Date,
then the Holder will have the right to rescind such exercise.

 

v.             No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price.

 

vi.            Charges, Taxes and Expenses.  Issuance of certificates for
Warrant Shares shall be made without charge to the Holder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
certificates for Warrant Shares are to be issued in a name other than the name
of the Holder, this Warrant when surrendered for exercise shall be accompanied
by the Assignment Form annexed hereto duly executed by the Holder; and the
Company may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto.

 

vii.           Closing of Books.  The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.

 

viii.          Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
times (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder,

 

14

--------------------------------------------------------------------------------


 

either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored or deliver to the Holder the
number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder.  For
example, if the Holder purchases Common Stock having a total purchase price of
$               to cover a Buy-In with respect to an attempted exercise of
shares of Common Stock with an aggregate sale price giving rise to such purchase
obligation of $            , under clause (1) of the immediately preceding
sentence the Company shall be required to pay the Holder $            .  The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In, together with applicable confirmations
and other evidence reasonably requested by the Company.  Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon exercise of
the Warrant as required pursuant to the terms hereof.

 

e)             Exercise Limitations.

 

i.              Holder’s Restrictions.  The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise, such Holder (together with
such Holder’s affiliates, and any other person or entity acting as a group
together with such Holder or any of such Holder’s affiliates), as set forth on
the applicable Notice of Exercise, would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
such Holder and its affiliates shall include the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by such
Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by such Holder or any of its affiliates.  Except as set forth in the
preceding sentence, for purposes of this Section 2(e), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder
(the “Exchange Act”), it

 

15

--------------------------------------------------------------------------------


 

being acknowledged by a Holder that the Company is not representing to such
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and such Holder is solely responsible for any schedules required to be filed
in accordance therewith.  To the extent that the limitation contained in this
Section 2(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by such Holder) and of which a portion of
this Warrant is exercisable shall be in the sole discretion of a Holder, and the
submission of a Notice of Exercise shall be deemed to be each Holder’s
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.  In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act.  For purposes of this Section 2(e), in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Company’s Transfer Agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a Holder, the Company shall
within two (2) Trading Days confirm orally and in writing to such Holder the
number of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by such Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.  The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant.  The Beneficial Ownership
Limitation provisions of this Section 2(e) may be waived by such Holder, at the
election of such Holder, upon not less than 61 days’ prior notice to the Company
to change the Beneficial Ownership Limitation to 9.99% of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock upon exercise of this Warrant, and the provisions of
this Section 2(e) shall continue to apply.  Upon such a change by a Holder of
the Beneficial Ownership Limitation from such 4.99% limitation to such 9.99%
limitation, the Beneficial Ownership Limitation may not be waived by such
Holder.  The provisions of this paragraph shall be implemented in a manner
otherwise than in strict conformity with the terms of this Section 2(e) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make

 

16

--------------------------------------------------------------------------------


 

changes or supplements necessary or desirable to properly give effect to such
limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.

 

ii.             Exercise Without Registration Statement.  If, at the time of any
exercise of this Warrant, the Warrant Shares shall not be registered under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”), the Company may require, as a condition of
such exercise, that the Holder furnish to the Company an opinion of counsel
reasonably satisfactory to the Company to the effect that such exercise may be
made without registration under the Securities Act or registration or
qualification under any state or other applicable securities laws.

 

Section 3.       Certain Adjustments.

 

a)             Stock Dividends and Splits. If the Company, at any time while
this Warrant is outstanding: (A) pays a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company pursuant to this Warrant), (B) subdivides outstanding shares of Common
Stock into a larger number of shares, (C) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event and the number of shares issuable
upon exercise of this Warrant shall be proportionately adjusted.  Any adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

b)            Fundamental Transactions.  If, at any time after the Initial
Exercise Date, there shall occur any capital reorganization or reclassification
of the Common Stock (other than a change in par value or a subdivision or
combination as provided for in Section 3(a) above), or any consolidation or
merger of the Company with or into another corporation, or a transfer of all or
substantially all of the assets of the Company, or the payment of a liquidating
distribution, then, as part of any such reorganization, reclassification,
consolidation, merger, sale, or liquidating distribution, lawful provision shall
be made so that Holder shall have the right thereafter to receive upon the
exercise hereof (to the extent still exercisable) the kind and amount of shares
of stock or

 

17

--------------------------------------------------------------------------------


 

other securities or property to which the Holder would have been entitled to
receive if, immediately prior to any such reorganization, reclassification,
consolidation, merger, sale, or liquidating distribution, as the case may be,
the Holder had held the number of shares of Common Stock which were then
purchasable upon the exercise of this Warrant.  In any such case, appropriate
adjustment (as reasonably determined by the Board of Directors of the Company)
shall be made in the application of the provisions set forth herein with respect
to the rights and interests thereafter of the Holder such that the provisions
set forth in this paragraph (b) shall thereafter be applicable, as nearly as is
reasonably practicable, in relation to any shares of stock or other securities
or property thereafter deliverable upon the exercise of this Warrant.

 

c)             Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

d)            Notice to Holders.  Whenever the Exercise Price is adjusted
pursuant to this Section 3, the Company shall promptly mail to each Holder a
notice setting forth the Exercise Price after such adjustment and setting forth
a brief statement of the facts requiring such adjustment.

 

Section 4.       Transfer of Warrant.

 

a)             Transferability.  Subject to Section 5(a) below, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company, together with a written
assignment of this Warrant substantially in the form annexed hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled.  A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of Warrant
Shares without having a new Warrant issued.

 

b)            New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney. 
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new

 

18

--------------------------------------------------------------------------------


 

Warrant or Warrants in exchange for the Warrant or Warrants to be divided or
combined in accordance with such notice.

 

Section 5.       Miscellaneous.

 

a)             Title to Warrant.  Prior to the Termination Date and subject to
compliance with applicable laws and Section 4 of this Warrant, this Warrant and
all rights hereunder are transferable, in whole or in part, at the office or
agency of the Company by the Holder in person or by duly authorized attorney,
upon surrender of this Warrant together with the Assignment Form annexed hereto
properly endorsed.

 

b)            No Rights as Shareholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.  Upon the surrender of this Warrant and
the payment of the aggregate Exercise Price (or by means of a cashless
exercise), the Warrant Shares so purchased shall be and be deemed to be issued
to such Holder as the record owner of such shares as of the close of business on
the later of the date of such surrender or payment.

 

c)             Loss, Theft, Destruction or Mutilation of Warrant.  The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

d)            Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.

 

e)             Authorized Shares.  The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant.  The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.

 

19

--------------------------------------------------------------------------------


 

f)             Governing Law; Jurisdiction.  This Warrant will be governed by,
and construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.  Any legal action, suit
or proceeding arising out of or relating to this Warrant or the transactions
contemplated hereby shall only be instituted, heard and adjudicated (excluding
appeals) only in a state or federal court located in New York, and each party
hereto knowingly, voluntarily and intentionally waives any objection which such
party may now or hereafter have to the laying of the venue of any such action,
suit or proceeding, and irrevocably submits to the exclusive personal
jurisdiction of any such court in any such action, suit or proceeding.  Service
of process in connection with any such action, suit or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement.

 

g)            Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.

 

h)            Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Subscription
Agreement.

 

i)              Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by the Holder to exercise this Warrant or purchase
Warrant Shares, and no enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the purchase price of
any Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

j)              Remedies.  The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate.

 

k)             Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of the Holder.  The provisions of this Warrant are
intended to be for the benefit of all Holders from time to time of this Warrant
and shall be enforceable by any such Holder or holder of Warrant Shares.

 

20

--------------------------------------------------------------------------------


 

l)              Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

m)            Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

n)            Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

[Signature page follows]

 

21

--------------------------------------------------------------------------------


 

WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated:                         [    ], 2012

 

 

WAVE SYSTEMS CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

22

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

TO:         WAVE SYSTEMS CORP.

 

(1)           The undersigned hereby elects to purchase                  Warrant
Shares of the Company pursuant to the terms of the attached Warrant (only if
exercised in full), and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

(2)           Payment shall take the form of (check applicable box):

 

o in lawful money of the United States; or

 

o the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

 

(3)           Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:

 

 

The Warrant Shares shall be delivered to the following:

 

23

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute
this form and supply required information.
Do not use this form to exercise the Warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
                                                                                             
whose address
is                                                                           .

 

 

 

 

Dated:                        ,            

 

 

 

 

 

 

 

Holder’s Signature:

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

24

--------------------------------------------------------------------------------


 

ANNEX III

 

COMPANY WIRE INSTRUCTIONS

 

In accordance with Section 3.3(c) of the Terms and Conditions for Purchase of
Securities attached hereto as Annex I, remit by wire transfer the amount of
funds equal to the aggregate purchase price for the shares being purchased by
the Investor to the following account:

 

Wire info for:

 

Wave Systems Corp.

480 Pleasant Street

Lee, MA 01238

 

Account: Wave Systems Corp.

 

HSBC Bank

452 Fifth Avenue

New York, NY 10018

 

Bank ABA/Routing #

 

US Govt MM Fund:

 

Contact: Tej Nardeo / Phone:                           / Fax:

 

International Transactions: Use Swift #

 

25

--------------------------------------------------------------------------------